Case 1:18-cr-00457-AMD Document 53 Filed 05/31/19 Page 1 of 2 PageID #: 412

                                                      SIDLEY AUSTIN LLP
                                                      787 SEVENTH AVENUE
                                                      NEW YORK, NY 10019
                                                      +1 212 839 5300
                                                      +1 212 839 5599 FAX


                                                                                                                              MLEVY@SIDLEY.COM
                                                      AMERICA • ASIA PACIFIC • EUROPE                                         +1 212 839 7341




                                                                             May 31, 2019


By ECF

The Honorable Ann M. Donnelly
United States District Court
Eastern District of New York
225 Cadman Plaza East
Chambers N 415
Brooklyn, NY 11201


Re:       United States v. Huawei Technologies Co., Ltd., et al., 18 CR 457 (S-2)(AMD)

Dear Judge Donnelly:

        Huawei Technologies Co., Ltd. and Huawei Device USA Inc. (collectively, the
“Huawei Defendants”) respectfully request an extension of the deadline to oppose the
Government’s motion to disqualify James Cole until after the Court has ruled on the Huawei
Defendants’ motion to review the redactions in the Government’s disqualification motion.
Such an extension is necessary to allow the Huawei Defendants to address their opposition to
whichever form of the Government’s motion the Court ultimately orders the defendants to be
supplied. Because the Court may rule after (or shortly before) the current deadline, the
Huawei Defendants propose that their deadline for opposing the Government’s
disqualification motion be adjourned either sine die or until 30 days after the Court issues its
ruling. The Government takes no position on this request.

       As background, on May 2, 2019, the Government notified the Court that it had filed
with the Court Information Security Officer a sealed classified motion to disqualify James M.
Cole as counsel for the Huawei Defendants. (Dkt. No. 49.) On May 10, 2019, the
Government publicly filed a redacted, unclassified version of its motion. (Dkt. No. 50.) On
May 13, 2019, the Court set June 13, 2019, as the deadline for the Huawei Defendants to
respond to the Government’s motion.
        Because the Government’s motion was redacted so extensively that it completely
concealed the factual basis for the Government’s motion, the Huawei Defendants moved on
May 17, 2019, for the Court to review the Government’s redactions and order them lifted to
the maximum extent possible. (Dkt. No. 51.) On May 20, 2019, the Court ordered the
Government to respond to the Huawei Defendants’ motion by June 3, 2019; i.e., just ten days
before the Huawei Defendants’ deadline to oppose the disqualification motion.
       The Court’s resolution of the Huawei Defendants’ motion to review redactions will
determine how much of the Government’s basis for its disqualification motion the Huawei
Defendants are permitted to know. Thus, the Court’s ruling will have a significant impact on

      Sidley Austin (NY) LLP is a Delaware limited liability partnership doing business as Sidley Austin LLP and practicing in affiliation with other Sidley Austin partnerships.
Case 1:18-cr-00457-AMD Document 53 Filed 05/31/19 Page 2 of 2 PageID #: 413




Page 2

the substance of the Huawei Defendants’ opposition. Accordingly, the Huawei Defendants
respectfully request that their deadline to oppose the Government’s disqualification motion
be adjourned either sine die or until 30 days after the Court issues its ruling. This is the
Huawei Defendants’ first request to extend this deadline, and the Government takes no
position.


                                   Respectfully submitted,

           /s/ Michael A. Levy                          /s/ David Bitkower
           Michael A. Levy                              David Bitkower
           James. M. Cole                               JENNER & BLOCK LLP
           SIDLEY AUSTIN LLP                            1099 New York Avenue, NW
           787 Seventh Avenue                           Washington, D.C. 20001
           New York, NY 10019                           Tel: 202-639-6048
           Tel: 212-839-7341                            Email: dbitkower@jenner.com
           Email: mlevy@sidley.com

   Counsel for Defendants Huawei Technologies Co., Ltd. and Huawei Device USA, Inc.
